 


110 HRES 1000 EH: To commemorate the 250th Anniversary of the Naming of Pittsburgh as the culmination of the Forbes Campaign across Pennsylvania and the significance this event played in the making of America, in the settlement of the Continent, and in spreading the ideals of freedom and democracy throughout the world.
U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1000 
In the House of Representatives, U. S.,

September 24 (legislative day, September 23), 2008
 
RESOLUTION 
To commemorate the 250th Anniversary of the Naming of Pittsburgh as the culmination of the Forbes Campaign across Pennsylvania and the significance this event played in the making of America, in the settlement of the Continent, and in spreading the ideals of freedom and democracy throughout the world. 
 
 
Whereas the Forks of the Ohio at today's Pittsburgh should forever be remembered as the place where an army of British and Colonial soldiers took control of Fort Duquesne from the French, a turning point in the French and Indian War, the first world war; 
Whereas the British victory in the French and Indian War sowed the seeds of Colonial discontent with British rule, beginning the chain of events that led to the American Revolution; 
Whereas the British Army under the leadership of General John Forbes built the first road across the Allegheny Mountains, thus securing the Gateway to the West for British and later American settlement; 
Whereas General Forbes and Colonel George Washington named the location Pittsburgh, in honor of William Pitt the Elder; 
Whereas Fort Pitt provided a safe haven for peoples from around the world to follow in Forbes' and Washington's footsteps to travel to Pittsburgh to settle the continent and to pioneer advancements in industry, science, technology, education, the environment and the arts; 
Whereas Pittsburgh went on to become the Crucible of the Industrial Revolution, producing glass, steel, and aluminum that have a place in every American skyline; and perfecting the technologies that made it possible for alternating current to illuminate the Nation; 
Whereas the people of the Pittsburgh region pioneered modern philanthropy, implemented the first smoke control regulation, developed the polio vaccine, and conquered rejection of transplanted organs, improving countless lives worldwide; 
Whereas Pittsburgh is today a global leader in such emerging fields as materials science, regenerative medicine, nano­technology, electro-optics, robotics, data storage, computer science, and commercial nuclear power; 
Whereas Pittsburgh is home to more than 100 multi-billion dollar global corporations that improve the lives of people around the world; 
Whereas Pittsburgh provides a high quality of life to its residents, offering unparalleled arts and cultural opportunities for a place of its size; 
Whereas Pittsburgh has been named America's Most Livable City, the only place in America to earn that honor twice; 
Whereas Pittsburgh is commemorating its naming and its impact on the world with Pittsburgh 250, a year-long celebration involving communities in 14 Pennsylvania counties, parts of seven states and the District of Columbia; 
Whereas Pittsburgh 250 has connected Washington, DC to Pittsburgh by supporting the completion of the Great Allegheny Passage Trail, the longest hiking and biking trail east of the Mississippi and the most accessible great trail experience in the world, providing an important new outdoor recreational asset to the people of the Mid-Atlantic United States; and 
Whereas Pittsburgh has accomplished all of these things with an unparalleled history of public and private partnership: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 250th anniversary of the Naming of Pittsburgh, known as a significant event in American history; 
(2)recognizes that Pittsburgh 250 is organizing the commemoration on behalf of 14 counties in southwestern Pennsylvania; 
(3)encourages participation for all Americans to learn how the Forbes Campaign, the opening of the Gateway to the West, the Industrialization of America, and the environmental transformation of Pittsburgh helped to make America; and 
(4)commends the contributions of those who have followed trails to Pittsburgh for 250 years to shape the world we live in and the Nation we have become. 
 
Lorraine C. Miller,Clerk.
